Per Curiam.

Eule XIX (1) of the Eules of Practice of this court adopts the Canons of Professional Ethics of the American Bar Association, which are in question herein. Eule XVIII (6) states that “each attorney and counselor at law or judge found guilty of misconduct shall be disciplined. ’ ’
Eespondent, admitting his misconduct but contesting the severity of the recommended discipline, asks that this court consider the small likelihood of repetition, the fact that it was his first offense, the fact that he tends to get personally involved with his cases, and previous good conduct as mitigating circumstances in determining discipline.
This court has recognized that the small likelihood of repetition of misconduct (Stark County Bar Assn. v. Weber, 175 Ohio St. 13), the fact that it is the attorney’s first of*102fense (Cleveland Bar Assn. v. Robinson, 175 Ohio St. 536), and previous good conduct (Cleveland Bar Assn. v. Hamilton, 6 Ohio St. 2d 264), are circumstances which are relevant and may lessen recommended discipline. However, the record and evidence in this proceeding convince us that respondent’s misconduct is deserving of the recommended discipline despite previous holdings under the facts of other cases.
Respondent has wrongfully and maliciously attacked the entire judicial system. Such conduct undermines our legal system, and is inexcusable. Respondent’s grossly unprofessional conduct raises serious doubt concerning his professional integrity and his ability to adjust to the Canons of Professional Ethics.
The majority of this court is of the opinion that the recommendation of the Board of Commissioners on Grievances and Discipline should be adopted and that the respondent should be suspended from the practice of law for an indefinite period.
Respondent’s objections to the recommendations of the Board of Commissioners on Grievances and Discipline are overruled and respondent is suspended from the practice of law for an indefinite period.

Judgment accordingly.

O’Neill,, C. J., Leach, Schneider, Herbert, Duncan and Corrigan, JJ., concur.*
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.